NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ZUBIN KHAVARIAN,                                No.    17-56351

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01251-JLS

 v.
                                                MEMORANDUM*
ANDREW SAUL, Commissioner of Social
Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                             Submitted May 4, 2020**


Before: FARRIS, LEAVY, TROTT, Circuit Judges.

      Zubin Khavarian appeals the district court’s decision remanding his case to

the ALJ for further proceedings instead of for an immediate award of benefits, a

decision with which the Commissioner does not disagree. Khavarian applied for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disability insurance benefits under Title II of the Social Security Act. An

administrative law judge (“ALJ”) found that Khavarian was not disabled and could

perform a full range of work at all exertional levels with the non-exertional

limitation of non-public simple repetitive tasks. The district court did not agree

with the ALJ. We review for abuse of discretion the district court’s decision to

remand for further proceedings, Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir.

2000), and we affirm.

      The district court correctly exercised its discretion when it remanded for

further administrative proceedings because outstanding factual issues remain to be

resolved regarding (1) the extent of Khavarian’s functional limitations resulting

from his PTSD, (2) why his condition has not improved since 2012, and (3)

whether he would be able to sustain a forty-hour work week in a less demanding

job than his previous work in the Air Force. See Dominguez v. Colvin, 808 F.3d

403, 408-10 (9th Cir. 2015) (remanding for further proceedings rather than an

immediate award of benefits where outstanding factual issues remain unresolved).

The district court correctly considered this ambiguity to be relevant because the

record indicated that some state reviewing physicians had suggested that

Khavarian may be able to perform “less demanding” work than he did in the past.

      AFFIRMED.




                                          2